Citation Nr: 1819136	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  18-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative arthritis of the spine (arthritis of the low back). 

2.  Entitlement to service connection for arthritis of the low back.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative joint disease of the cervical spine (arthritis of the neck). 

4.  Entitlement to service connection for arthritis of the neck.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue of entitlement to service connection for arthritis of the neck is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in June 2004, the RO denied the Veteran's claim of entitlement to service connection for arthritis of the lower back and arthritis of the neck.

2.  Evidence added to the record since the June 2004 prior final denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a possibility of substantiating the Veteran's claims for service connection for arthritis of the lower back and arthritis of the neck.

3.  The evidence is in equipoise as to whether the Veteran's arthritis of the lower back, resulting from a disease or injury, was incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the issuance of a final June 2004 decision, the criteria for reopening the claim of entitlement to service connection for arthritis of the lower back have been met.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for entitlement to service connection for arthritis of the lower back have been met.  38 U.S.C. §§ 1131, 1154, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  As new and material evidence has been received since the issuance of a final June 2004 decision, the criteria for reopening the claim of entitlement to service connection for arthritis of the neck have been met.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A.  Legal Principles and Regulations 


In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Analysis

Here, in a June 2004 rating decision, the RO denied the Veteran's claim for service connection for arthritis of the lower back and for arthritis of the neck.  These claims were denied for a lack of an in-service occurrence and a nexus opinion linking an asserted current disability to service.  This decision is final, as the Veteran did not appeal this decision.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In August 2016, the Veteran submitted a claim to reopen his claims for service connection for arthritis of the lower back and arthritis of the neck.

The evidence of record at the time of the final prior denial in June 2004, included, inter alia, the Veteran's service treatment records, Wichita VA Medical Center (VAMC) medical treatment records from March 1999 to March 2004; the Veteran's lay statements, private medical records from Lakewood Chiropractic, Advanced Medical Associates, and Central Plains Radiologic.
 
The evidence submitted and obtained since the June 2004 prior final denial includes Wichita VAMC medical treatment records, Kansas City VAMC medical treatment records, an August 2016 Statement by the Veteran, an August 2016 Buddy Statement by the Veteran's Spouse, private medical records from New Medical Health Care, and an April 2017 VA Back Conditions examination report. 

Upon review, the Board finds this evidence is both new and material sufficient to reopen the Veteran's claim. The evidence is "new" as it had not been previously considered by VA, and the evidence is "material" because it relates to unestablished facts necessary to substantiate the underlying service connection claims. 

Specifically, this evidence reflects the Veteran has had continuous treatment for arthritis of the neck and back, which could support a finding of continuity of symptomatology.  Furthermore, the private medical records from New Medical Health Care reflect a positive nexus between the Veteran's current arthritis of his lower back and his active service.  Thus, the evidence is new and material as it is evidence that has not been considered by VA and relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for arthritis of the lower back and arthritis of the neck. 

Service Connection

A.  Legal Principles and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.  Analysis for Arthritis of the Back

The Veteran seeks service connection for arthritis of the lower back, which he relates to his service.  Specifically, the Veteran contends that since his release from service he has suffered from back pain and attributes his back from his duties as a loadmaster during his service in the Air Force.  See January 2018 VA Form 9. 

With respect to the first element of service connection, a current disability, the Veteran's medical records show a diagnosis of degenerative arthritis of the spine.  Thus, the first element of service connection is satisfied.

With respect to the second and third elements of service connection, the Board finds that the medical evidence of record is in equipoise as to whether the Veteran's arthritis of the back resulted from a disease or injury that was incurred in or aggravated by active service.  

Here, in a February 2017 opinion, Dr. W.S. noted that the Veteran's x-rays show mild to moderate degenerative changes as the cause of his ongoing back pain.  The doctor opined that the Veteran's previous employment of a loadmaster while in the U.S. Air Force was the main activity that contributed to the Veteran's early degenerative back issues.  Dr. W.S. went on to explain that the Veteran's duties included loading and unloading cargo for flights, which at times could weigh hundreds to thousands of pounds.  Dr. W.S. noted that the pulling and tugging motion could certainty contribute to the findings noted on the both x-rays and in the examination.  These types of injuries may not be diagnosed until after the wear finally results in regular consistent and constant pain or discomfort.  At those times, little things may cause moderate to severe back pain issues.  Furthermore, the doctor explained that generally, in these cases, the damage is done to the disc and soft issues that lead to early degenerative changes that result in chronic back pains.   Thus, Dr. W.S. concluded that the rigor of the Veteran's employment during service is directly related to his present ongoing back pain.  Ultimately, Dr. W.S. opined that with reasonably certainty that the Veteran's previous activities while in the Air Force were a major contributing factor in his arthritic changes and chronic pain.  See New Medical Health Care medical records.  

Conversely, in an April 2017 VA examination report for Back Conditions, the VA examiner opined that the Veteran's arthritis of the back was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that there is no medical diagnosis of arthritis within one year of active service.  Additionally, the VA examiner noted that a radiograph of the lumbar spine indicated minimal degenerative changes without degenerative disc disease.  No further explanation was provided.  The Board notes that although the medical evidence does not provide a medical diagnosis of arthritis within one year of active service, the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Based on the foregoing, the Board finds that Dr. W.S's medical opinion, which links the Veteran's arthritis of the lower back to his service, supports a finding that the Veteran's arthritis of the back is at least as likely as not related to the Veteran's service.  Dr. W.S.'s medical opinion is probative as it as it is based on sufficient facts and data, a product of reliable principles and methods, and applied the principles and methods reliably to the facts of this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302.  Thus, the second and third elements of service connection are satisfied. 

The Board acknowledges, when considering all the evidence of record, some of it is favorable and some of it is unfavorable and thus in equipoise.  A claim will be denied only if the preponderance of the evidence is against the claim. If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C. § 5107 . 

Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for arthritis of the lower back is granted. 


ORDER

New and material evidence having been received; the claim of entitlement to service connection for arthritis of the lower back is reopened.

Entitlement to service connection for arthritis of the lower back is granted. 

New and material evidence having been received; the claim of entitlement to service connection for arthritis of the neck is reopened.

REMAND

Having reopened the Veteran's claim for service connection for arthritis of the neck, the Board finds additional development is necessary before adjudicating the claim.

Here, in a buddy statement provided by the Veteran's spouse, she stated that the Veteran has suffered from cervical pain since he was released from service.  Specifically, the Veteran's spouse noted that the Veteran sought treatment in the 1970s for his cervical pain.  The Board notes that there are no records from this time period associated with the claims file.  Thus, a remand is warranted to obtain the Veteran's medical records from the 1970s. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary assistance from the Veteran, obtain medical treatment records relevant to the Veteran's claim for service connection for arthritis of the neck.  Specifically, ask the Veteran to identify his medical provider(s) in which he sought treatment in the 1970s, once identified, obtain these medical records.

All attempts to obtain these records must be documented in the claims file. The RO should follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c) (1) (2017).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


